 



EXHIBIT 10.1
AMENDMENT TO LOAN AGREEMENT AND NOTE
     THIS AMENDMENT TO LOAN AGREEMENT AND NOTE (this “Amendment”) dated as of
June 30, 2006, by and between: MERCANTILE BANCORP, INC., a Delaware corporation
(“Borrower‘”); and U.S. BANK NATIONAL ASSOCIATION, formerly known as Firstar
Bank, N.A., a national banking association (“Lender”), the successor by merger
to Mercantile Bank National Association (“MBNA”); has reference to the following
facts and circumstances (the “Preambles”):
     A. Borrower and MBNA executed the Second Amended and Restated Term Loan
Agreement dated as of December 2, 1997 (as amended, the “Agreement”; all
capitalized terms herein not otherwise defined shall have the same meanings as
ascribed to them in the Agreement), under which Borrower executed the Second
Amended and Restated Tern Loan Promissory Note dated December 2, 1997, payable
to the order of MBNA, in the original principal amount of $8,150,000, as
amended, restated and replaced by the Revolving Credit Note dated June 30, 2002,
payable to the order of Lender in the principal amount of up to $10,000,000, as
amended and restated by the Revolving Credit Note dated June 30, 2005, payable
to the order of Lender in the principal amount of up to $15,000,000 (as amended
and restated, the “Note”).
     B. The Agreement and Note are described in and secured by the Second
Amended and Restated General Pledge and Security Agreement dated as of
December 2, 1997, and covering the property as more particularly described
therein (as amended, the “Pledge Agreement”).
     C. Lender is the successor by merger to MBNA.
     D. The Agreement, Note, and/or Pledge Agreement were previously amended as
described in the Amendment to the Second Amended and Restated Term Loan
Agreement and Second Amended and Restated Term Loan Promissory Note dated as of
May 5, 1999, the Second Amendment to Second Amended and Restated Term Loan
Agreement, Second Amended and Restated Term Loan Promissory Note and Second
Amended and Restated General Pledge and Security Agreement dated as of June 30,
1999, the Amendment to Loan Agreement and Note dated as of June 30, 2002, the
Amendment to Loan Agreement dated as of June 30, 2003, the Amendment to Loan
Agreement and Note dated as of June 30, 2004, and the Amendment to Loan
Agreement and Note dated as of June 30, 2005.
     E. Borrower and Guarantors desire to further amend the terms of the
Agreement and the Note in the manner set forth herein and Lender is willing to
agree to said amendments on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:
     1. Preambles. The Preambles to this Amendment are true and correct, and,
with the defined terms set forth herein, are incorporated by this reference.
     2. Amendment to Agreement. The Agreement is amended as follows:
     (a) The first sentence of Section 1 of the Agreement is deleted and
replaced with the following:
     “The “Term” of this Agreement shall commence on the date hereof and shall
end on August 31, 2007, or when Borrower’s Obligations shall be paid in full,
unless earlier terminated upon the occurrence of an Event of Default under this
Agreement.”
     (b) The definition of “Revolving Credit Period” in Section 2 of the
Agreement is deleted and replaced with the following:

 



--------------------------------------------------------------------------------



 



          “Revolving Credit Period shall mean the period commencing on June 30,
2006 and ending August 31, 2007, unless terminated earlier as set forth in this
Agreement.”
     (c) Section 3.02 of the Agreement is deleted and replaced with the
following:
     “3.02 Interest Rates, (a) Interest on each advance under the Note shall
accrue at one of the following annual rates selected by Borrower: (i) upon
notice to Lender, One and 5/10 Percent (1.5%) below the Prime Rate announced by
Lender from time to time, as and when such rate changes (a “Prime Rate
Advance”): or (ii) upon a minimum of two (2) New York Banking Days prior notice,
One and 3/10 Percent (1.3%) above the 1, 2, 3, or 6 month LIBOR rate quoted by
Lender from Telerate Page 3750 or any successor thereto (which shall be the
LIBOR rate in effect two New York Banking Days prior to commencement of the
advance), adjusted for any reserve requirement and any subsequent costs arising
from a change in government regulation (a “LIBOR Advance”). “New York Banking
Day” means any day (other than a Saturday or Sunday) on which commercial banks
are open for business in New York, New York. Interest shall be payable quarterly
on the last day of each March, June, September, and December, and on the last
day of the Revolving Credit Period, whether by reason of acceleration or
otherwise.
     (b) In the event Borrower does not timely select another interest rate
option at least two (2) New York Banking Days before the end of the Loan Period
for a LIBOR Advance, Lender may at any time after the end of the Loan Period
convert the LIBOR Advance to a Prime Rate Advance, but until such conversion,
the funds advanced under the LIBOR Advance shall continue to accrue interest at
the same rate as the interest rate in effect for such LIBOR Advance prior to the
end of the Loan Period. “Loan Period” means the period commencing on the advance
date of the applicable LIBOR Advance and ending on the numerically corresponding
day 1, 2, 3, or 6 months thereafter matching the interest rate term selected by
Borrower; provided, however, (i) if any Loan Period would otherwise end on a day
which is not a New York Banking Day, then the Loan Period shall end on the next
succeeding New York Banking Day unless the next succeeding New York Banking Day
falls in another calendar month, in which case the Loan Period shall end on the
immediately preceding New York Banking Day; or (ii) if any Loan Period begins on
the last New York Banking Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of the Loan
Period), then the Loan Period shall end on the last New York Banking Day of the
calendar month at the end of such Loan Period.
     (c) No LIBOR Advance may extend beyond the last day of the Revolving Credit
Period. In any event, if the Loan Period for a LIBOR Advance should happen to
extend beyond the last day of the Revolving Credit Period, such LIBOR Advance
must be prepaid on the last day of the Revolving Credit Period. Lender’s
internal records of applicable interest rates shall be determinative in the
absence of manifest error. Each LIBOR Advance shall be in a minimum principal
amount of $100,000. The aggregate number of LIBOR Advances in effect at any one
time may not exceed           .
     (d) If a LIBOR Advance is prepaid prior to the end of the Loan Period, as
defined above, for such loan, whether voluntarily or because prepayment is
required due to the Note maturing or due to acceleration of the Note upon
default or otherwise, Borrower agrees to pay all of Lender’s costs, expenses and
Interest Differential (as determined by Lender) incurred as a result of such
prepayment. “Interest Differential” shall mean that sum equal to the greater of
zero (0) or the financial loss incurred by Lender resulting from prepayment,
calculated as the difference between the amount of interest Lender would have
earned (from like investments in

-2-



--------------------------------------------------------------------------------



 



the Money Markets as of the first day of the LIBOR Advance) had prepayment not
occurred and the interest Lender will actually earn (from like investments in
the Money Markets as of the date of prepayment) as a result of the redeployment
of funds from the prepayment. “Money Markets” refers to one or more wholesale
funding markets available to and selected by Lender, including negotiable
certificates of deposit, commercial paper, eurodollar deposits, bank notes,
federal funds, interest rate swaps or others. Because of the short-term nature
of this facility, Borrower agrees that the Interest Differential shall not be
discounted to its present value. Any prepayment of a LIBOR Advance shall be in
an amount equal to the remaining entire principal balance of such LIBOR
Advance.”
     3. Amendment to Note. The second paragraph on page 2 of the Note is deleted
and replaced with the following:
     “Borrower further promises to pay to the order of Lender interest on the
unpaid principal balance from time to time outstanding hereunder from the date
hereof to maturity at the rates and on the dates described in Section 3.02 of
the Loan Agreement. After the maturity of this Note, whether by reason of
acceleration or otherwise, interest shall accrue and be payable on demand on the
entire outstanding principal balance hereunder at a rate per annum equal to Two
Percent (2%) above the otherwise applicable rate(s). All payments hereunder
shall be applied first to the payment of all accrued and unpaid interest, with
the balance, if any, to be applied to the payment of principal. The amount of
interest accruing hereunder shall be computed on an actual day, 360-day year
basis.”
     4. Continuing Security. The Agreement and the Note, as hereby amended, are,
and shall continue to be, guarantied and/or secured by the Pledge Agreement and
any reference to the Agreement and the Note in the Pledge Agreement shall
hereafter be deemed to include the Agreement and the Note as hereby amended.
     5. Binding Obligations. The Agreement, Note, and Pledge Agreement, are, and
shall remain, the binding obligations of Borrower, and all of the provisions,
terms, stipulations, conditions, covenants and powers contained therein shall
stand and remain in full force and effect, except only as the same are herein
and hereby expressly and specifically varied or amended, and the same are hereby
ratified and confirmed, and Lender reserves unto itself all rights and
privileges granted thereunder.
     6. Reaffirmation; Authority. Borrower hereby reaffirms all representations,
warranties, covenants and agreements recited in the Agreement, Note, Pledge
Agreement, and the other Transaction Documents, as of the date hereof, and the
same are hereby adopted as representations, warranties, covenants and agreements
of Borrower herein. Borrower further represents and warrants that it is not in
default under any of its obligations under the Agreement, Note, Pledge
Agreement, and the other Transaction Documents, and that Borrower has the full
power and authority to execute and deliver this Amendment, and that the
execution and delivery hereof has been duly authorized, and that all necessary
and proper acts have been performed or taken.
     7. Expenses. Borrower agrees to pay all expenses incurred by Lender in
connection with this Amendment, including, but not limited to, Lender’s legal
fees. Said sums are payable on demand and are secured by the Pledge Agreement.
     8. Release. Borrower hereby releases Lender and its successors, assigns,
directors, officers, agents, employees, representatives and attorneys from any
and all claims, demands, causes of action, liabilities or damages, whether now
existing or hereafter arising or contingent or noncontingent, or actions in law
or equity of any type or matter, relating to or in connection with any
statements, agreements, action or inaction on the part of Lender occurring at
any time prior to the execution of this Amendment, with respect to Borrower, the
Agreement, Note, Pledge Agreement and all other Transaction Documents.

-3-



--------------------------------------------------------------------------------



 



     9. Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Missouri.
     10. Notice Required by Section 432.047 R.S. Mo. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
     11. Closing Conditions. Notwithstanding any provision contained in this
Amendment to the contrary, this Amendment shall not be effective unless and
until Lender shall have received the following, all in form and substance
acceptable to Lender:

  (a)   this Amendment, duly executed by Borrower;     (b)   the Borrowing
Resolutions of Board of Directors, duly executed by the Secretary of Borrower;  
  (c)   Certificates of Good Standing for Borrower, issued by the Secretary of
State of the State of Delaware and by the Secretary of State of the State of
Illinois; and     (d)   such other documents and information as Lender may
reasonably require.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.
(SIGNATURES ON FOLLOWING PAGE)

-4-



--------------------------------------------------------------------------------



 



SIGNATURE PAGE-
AMENDMENT TO LOAN AGREEMENT AND NOTE

            Borrower:

MERCANTILE BANCORP, INC
      By:           Dan S. Dugan, President                Lender:

U.S. BANK NATIONAL ASSOCIATION,
formerly known as Firstar Bank, N.A.
      By:           Gary D. Taylor, Vice President             

-5-